                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,
                         Plaintiff,
               v.                              Case No. 18 CR 01107 MV
WAYNE RYAN,
                        Defendant.



 DEFENDANT’S UNOPPOSED MOTION TO MODIFY CONDITIONS OF
                           RELEASE
               (For Ruling Before Magistrate Judge)


       Wayne Ryan, Defendant, by and through counsel, Alejandro Fernandez,

Assistant Federal Public Defender, moves this Court to modify conditions of

release to allow Mr. Ryan to return to New Mexico for ten (10) days on a date to

be set by pretrial services in conjunction with Mr. Ryan. As grounds for said

motion, Defendant states:

      1.    On May 21, 2018, this Court ordered Mr. Ryan’s release under a set

of conditions. [Doc. 25]. Mr. Ryan has been successful on release.

      2.    One of the conditions of Mr. Ryan’s release is that he is under the

third-party custody of Charles Peterson, his employer, based in Phoenix, Arizona.
      3.     Mr. Ryan asks that he be allowed to travel to New Mexico to secure

his home and retrieve property in New Mexico. Mr. Ryan would return to Arizona

at the end of this period.

      4.     Mr. Ryan would be required to check-in with his pretrial officer as

required by his supervisory officer.

      5.     Neither AUSA Kraehe nor Officer Daniel Stewart oppose this request.

      WHEREFORE, Mr. Ryan respectfully requests that this Court allow him to

travel to New Mexico to secure his home and property as outlined above.

                                       Respectfully Submitted,
                                       FEDERAL PUBLIC DEFENDER
                                       111 Lomas Blvd. NW, Suite 501
                                       Albuquerque, New Mexico 87102
                                       (T) (505) 346-2489
                                       (F) (505) 346-2494

                                       Electronically Filed
                                       ALEJANDRO B. FERNANDEZ
                                       alejandro_fernandez@fd.org
                                       Assistant Federal Public Defender
                                       Counsel for Mr. Ryan




                                         2
                      CERTIFICATE OF SERVICE

       I HEREBY CERTIFY THAT on June 14, 2019, I filed the foregoing
electronically through the CM/ECF system, which caused AUSA George Kraehe
to be served by electronic means, as more fully reflected on the Notice of
Electronic Filing.

      I FURTHER CERTIFY THAT on such date I served the foregoing by e-mail
on the following non-CM/ECF Participants: USPO Anthony Galaz


                                              Electronically filed




                                     3
